Viewing the evidence in the light most favorable to the *826prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant, aided by another person who was actually present, forcibly stole property from the complainant (see, Penal Law § 160.10 [1]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Bracken, J. P., Harwood, Lawrence and O’Brien, JJ., concur.